439 F.2d 696
Victor MACIAS, Petitioner-Appellant,v.James E. (Bill) DECKER, Sheriff, Dallas County, Texas, Respondent-Appellee.
No. 30989 Summary Calendar.**
United States Court of Appeals, Fifth Circuit.
March 12, 1971.

Appeal from United States District Court, Northern District of Texas; William M. Taylor, Jr., District Judge.
Victor Macias, pro se; Vincent W. Perini, Hernandez, Cazorla, Ramirez & Perini, Dallas, Tex., for petitioner-appellant.
Henry Wade, Criminal Dist. Atty., Dallas, Tex., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


**
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966